Citation Nr: 1447190	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for erectile dysfunction, to include on a secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to September 1958 and from January 1960 until his retirement in January 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  When the case was before the Board in February, June and October 2013, and again in May 2014, this matter was remanded for additional development of the record.

The May 2014 Board decision denied the Veteran service connection for prostate cancer, to include on a secondary basis.  This decision, accordingly, is limited to the issue set forth on the preceding page.

The issue of service connection for Peyronie's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for, among other disabilities, status post open simple retropubic prostatectomy, rated 10 percent.

2.  The Veteran's erectile dysfunction was initially manifested many years after, and is not shown to be related to, his service or to have been caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

VA has sought medical advisory opinions in this matter.  The opinions received reflect knowledge of the record and include a detailed rationale and are adequate for rating purposes.  The Veteran has not identified pertinent evidence that is outstanding.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records are silent for complaints or findings pertaining to erectile dysfunction. 

The Veteran underwent an open simple prostatectomy for BPH in 2000.

Private medical records show that when the Veteran was seen in September 2001 he reported he had lost some firmness on the right side, on the side of the curvature, but it was still firm enough to allow for intromission.  In January 2003, he again reported that his firmness was diminishing; Viagra was prescribed.  In January 2004, it was noted that he had not really responded to Viagra and was not interested in other phosphodiesterase inhibitors.  

On VA genitourinary examination in October 2010, the Veteran reported worsening of erectile dysfunction.  The examiner opined that erectile dysfunction was secondary to prostate cancer.

On VA genitourinary examination in March 2013, the examiner noted he reviewed the claims folder.  He concluded it was less likely than not that that erectile dysfunction was incurred in or caused by service.  It was noted that erectile function can be related to or caused by prostate surgery.  The finding is immediate postoperative.  In this case, the Veteran stated he had normal erectile function for at least three years following, and partial for another two years.  The prior diagnosis of benign prostatic hypertrophy (BPH) and the prior surgery for BPH were less likely as not related to erectile dysfunction occurring years after prostate surgery.  

A VA physician reviewed the record in March 2014.  He opined that it was less likely than not that erectile dysfunction was proximately due to or the result of the Veteran's service-connected BPH.  The examiner commented that the Veteran had prostate surgery in 2000, and the tissue removal appears to have been partial.  He opined that surgery-related erectile dysfunction can occur with such procedures, but does so immediately.  In this case, the Veteran claimed that his erectile dysfunction began in 2005, or possibly in 2003.  Thus, this would be three to five years after the surgery.  The physician added that the timeline of events did not support the idea of a relationship between erectile dysfunction and the various prostate related events.  He concluded that it was less likely than not that the erectile dysfunction was incurred in or caused by service.

In July 2014, the Veteran's record was again reviewed by a VA physician.  He concluded it was less likely than not that erectile dysfunction was aggravated beyond its normal progression by the Veteran's service-connected BPH/prostatitis.  He noted that the prostatectomy in 2000 involved partial resection of the prostate.  The Veteran claimed that erectile dysfunction began in 2005, several years after surgery.  The VA physician noted that clinical manifestations of BPH are lower urinary tract symptoms that include increased frequency of urination, nocturia, hesitancy, urgency and weak urinary stream, but not typically erectile dysfunction.  Similarly, the presenting symptoms of acute prostatitis are fever, chills, malaise, myalgia, dysuria, irritative urinary symptoms and pain of the penis or pelvic area.  Erectile dysfunction is neither part of the acute presentation of prostatitis nor a late complication.  He concluded that it was unlikely that the service-connected BPH/prostatitis aggravated erectile dysfunction.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

Service connection had been established for post open simple retropubic prostatectomy, BPH, rated 10 percent.
The Veteran asserts that his erectile dysfunction is related to his surgery in 2000 for BPH.  He claims that erectile dysfunction began shortly after the prostatectomy.

The record shows the Veteran first reported loss of firmness in September 2001, and received a prescription for Viagra in January 2003.  A VA physician indicated that while erectile dysfunction might be associated with prostate surgery, it occurs immediately.  Even if the Board were to assume the Veteran had erectile dysfunction in September 2001 (and the Veteran has reported it began in 2003 or 2005), it would have been approximately eight months following the prostatectomy, and cannot be deemed to have been "immediate."  The most recent VA opinion concluded that it was less likely than not that BPH aggravated the Veteran's erectile dysfunction.  These VA opinions cite to factual data and medical findings (noting that erectile dysfunction resulting from surgery would be immediate, not delayed as here) in the rationale and are probative evidence regarding the etiology of the Veteran's erectile dysfunction.

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between erectile dysfunction, and service, or a service-connected disability, is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting medical evidence; the private medical records submitted merely note his complaint of loss of firmness, and do not include an opinion regarding the etiology of his erectile dysfunction. Therefore, the Veteran's own opinion is not probative evidence.  

The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is related to his service or was caused or aggravated by his service-connected BPH.  Accordingly, the appeal seeking service connection for erectile dysfunction, to include on a secondary basis, must be denied.



ORDER

The appeal seeking service connection for erectile dysfunction is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


